Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Acknowledgement is made to the Applicant’s amendment to claim 6 and specification to obviate the previous objection. The previous objection to claim 6 and specification is hereby withdrawn.

Allowable Subject Matter
Claims 1-6, 9-10, and 12-30 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 26, and 29-30, the combination of limitations involving, determining a transport block size (TBS) for a multicast transmission based on an overhead value for a group radio network temporary identifier (G-RNTI), wherein determining the TBS for the multicast transmission based on the overhead value comprises receiving a configuration of a UE-specific overhead value or a configured overhead value in one or more configurations for multicast transmissions on a system information block, among other claim limitations, are non-obvious over the prior art. 
The closest prior art of record LIN et al. (US 20190313426 A1) teaches RRC configuration of broadcast PDSCH overhead value; prior art Papasakellariou (US 20200022144 A1) teaches G-RNTI and configurations for receiving broadcast PDSCH, but LIN-Papasakellariou do not teach receiving a configuration of a UE-specific overhead value for G-RNTI or a configured overhead value for G-RNTI in one or more configurations for multicast transmissions on a system information block, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416